Libbey, J.
We feel clear that the court of insolvency on the return day of a notice on the debtor’s petition for a discharge had the power to enlarge the time in which creditors might file their objections, to the debtor’s right to a discharge. We think it a power inherent in the court having full jurisdiction over the subject matter. But if the debtor had a legal right to object thereto, by making no objection to the extension and appearing at the time fixed for a hearing after the objections were filed and going to trial before the court upon the issues raised by the *396objections, he waived any right which he had to object to the extension. He could not elect to go on without objection and take his chance in the trial of the issues raised, and if the decree should be against him then for the first time in the appellate court claim that the decree should be set aside because the creditors were improperly in court.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Foster and Haskell, JJ., concurred.